COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-054-CV
  
 
 
IN 
THE INTEREST OF K.H. AND K.H., CHILDREN
 
 
 
 
----------
FROM 
THE 360TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Notice of Nonsuit” and the response to this 
court's June 11, 2004 letter in which appellant asked that the appeal be 
dismissed.  It is the court's opinion that the request to dismiss the 
appeal should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. 
P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of appeal, for which let execution issue.
   
  
                                                                  PER 
CURIAM
   
   
PANEL 
D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
JULY 29, 2004.


NOTES
1.  
See Tex. R. App. P. 47.4.